Order granting motion of petitioners, made pursuant to article 78 of the Civil Practice Act, enjoining and prohibiting respondents from taking any further proceedings to punish petitioners for a criminal contempt of court in failing to pay fees to a commission purportedly appointed pursuant to section 85 of the Mental Hygiene Law, by order of the County Court of Queens County, unanimously affirmed, without costs. No opinion. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [184 Misc. 168.]